Citation Nr: 9912241	
Decision Date: 04/30/99    Archive Date: 05/12/99

DOCKET NO.  97-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He died on November [redacted], 1996.  The appellant 
is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the veteran's death, denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
and established eligibility under 38 U.S.C., Chapter 35.  A 
notice of disagreement (NOD) was received in March 1997 and 
the RO issued a statement of the case (SOC) in April 1997.  
The appellant's substantive appeal was received later that 
same month.  

In June 1997, the appellant testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  At that hearing, the appellant withdrew the 
issues of service connection for cause of death and 
entitlement to eligibility under 38 U.S.C., Chapter 35.  
Thus, the issue presently before the Board is as noted on the 
preceding page.  


REMAND

At the time of his death in November 1996, the veteran was 
service-connected for psychoneurosis, anxiety with post-
traumatic stress disorder, rated 100 percent disabling, from 
October 7, 1988; tinnitus, rated noncompensably disabling 
from September 16, 1992; and gunshot wound, right leg, rated 
noncompensably disabling from December 7, 1955.  

The appellant contends, in effect, that the veteran should 
have been rated as totally disabled for at least ten years 
prior to his death, and as a consequence, DIC benefits should 
be granted.  The Board notes that the appellant's 
representative has argued in the written brief presentation 
of December 1998 that the appellant disagrees with the April 
1996 RO decision which assigned an effective date of October 
1988 for the grant of a 100 percent rating for the service-
connected psychiatric disorder and that there was error in 
the actions such as the March 1985 rating action which, after 
the Board's remand, increased the evaluation for the nervous 
disorder to 50 percent and found that this granted 
substantially all benefits sought on appeal.  The 
representative cites AB v. Brown, 6 Vet. App. 35 (1993) in 
support of the  contention that it was error to find that the 
50 percent evaluation was a complete grant of the issue on 
appeal.  The representative also asserts that as the Social 
Security Administration and the Plumber's Union Local 27 had 
found the veteran to be totally disabled in the 1970's it was 
erroneous for the VA not to grant a total rating.  See the 
written brief presentation and the June 1997 hearing 
transcript..  It is asserted that previous rating decisions 
contain clear and unmistakable error (CUE).  The RO has not 
addressed these arguments and should do so on remand.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court) has recently 
rendered decisions specifically on the issue of entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 which must be 
considered by the RO.  Relying on the unrestricted words of 
38 U.S.C.A. § 1318, the Court interpreted the applicable law 
and its implementing regulation, 38 C.F.R. § 3.22 (1998), to 
mean that the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue-here the effective date of a grant 
of a 100 percent rating for the service-connected psychiatric 
disorder-based on evidence in the veteran's claims folder or 
in VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable.  The Court 
also found that CUE in a rating action is not the only way to 
backdate an effective date for the total rating.  See Green 
v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. 
App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  

Thus, the case is remanded for a determination, based upon 
evidence in the veteran's claims folder or before VA at the 
time of the veteran's death, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), whether the veteran would have been entitled 
to receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his survivor 
to section 1318 DIC benefits.  The RO should consider the 
application of cited Court decisions in its determination of 
the DIC claim pursuant to this remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of all 
the VA records of the veteran since 
service, which are not currently in the 
claims folder, and associate them with 
the claims file. 

2.  The RO should give the appellant the 
right to attempt to demonstrate that the 
veteran hypothetically would have been 
entitled to receive a different decision 
on a service-connection-related issue-
here the effective date of a grant of a 
100 percent rating for the service-
connected psychiatric disorder-based on 
evidence in the veteran's claims folder 
or in VA custody prior to the veteran's 
death and the law then or subsequently 
made retroactively applicable.

3.  After the development requested above 
has been completed, the RO should again 
review the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. 
§ 1318 benefits.  Consideration must be 
given to the representative's arguments 
of regarding the determination of the 
Social Security Administration, Plumber's 
Union Local 27, CUE and to the cited 
Court cases (See AB, Carpenter, Green and 
Wingo, supra).  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









